Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 1 of 9 PagelD #:174

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

BTC AVIATION SERVICE, LIMITED )
)
Plaintiff, ) Case No.: 20 ev 6802
)
) Assigned Judge:
) Honorable Joan B. Gottschall
Vv. )
) Designated Magistrate Judge:
} Honorable Beth W. Jantz
FLAGSHIP EXPRESS AIRLINES, INC. — }
and EDWARD HALLEY )
)
Defendants. )

REPLY TO PLAINTIFF’S RESPONSE
TO DEFENDANT’S MOTION TO DISMISS

Now comes the Defendants, Flagship Express Airlines, Inc. and Edward Halley, by their

attorney, Robert J. Zotti, and for its reply to the Plaintiff's response to the Defendants’ Motion to

Dismiss states as follows:

INTRODUCTION
The pending motion to dismiss seeks to have this Court dismiss the Defendant, Edward
Halley, (“Halley”) as a party Defendant to all Counts of Plaintiff's Amended Complaint (the
“Complaint’”). The ab damnum clause of all five Counts of Plaintiff's Complaint seeks a
Judgment against both the Defendant, Edward Halley and the Defendant, Flagship Express

Airlines, Inc. (the “Corporation”).

 
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 2 of 9 PagelD #:175

In its response to the pending motion, the Plaintiff incorrectly states that the Corporation
does not dispute its breach of contract claim under Count III. In fact, the Corporation does
dispute Count III of Plaintiff's Complaint and it has filed an Answer to this Count and has also
filed a counterclaim against the Plaintiff which seeks damages for the Plaintiff's breach of the
same contract. The Plaintiff has filed an Answer to the Defendant Corporation’s counterclaim
and the parties are now at issue on their respective claims for breach of the contract at the center
of this dispute.

Since the Plaintiff has moved to dismiss Counts IV and V of its Amended Complaint,
Defendants do not address these Counts in this reply, however, Halley reiterates its motion to
dismiss him as a party defendant to Count III, to which, the Plaintiff has made no response.

ARGUMENT
I. NEITHER PLAINTIFF’S RESPONSE NOR ITS COMPLAINT ALLEGE FACTS
THAT DEMONSTRATE A PLAUSIBLE CLAIM FOR RELIEF

The Defendants’ motion is brought pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure. In order to survive a motion to dismiss pursuant to this Rule, the Plaintiff must
“state a claim to relief that is plausible on its face.” See Ashcroft v. Igbal, 556 U.S. 662, 678, 129
S.Ct. 137 (2009). As stated by the United States Supreme Court in Bell Atlantic. Corp. v.
Twombley, 550 U.S. 544, at 570, (2007), the “factual allegations must be enough to raise a right
to relief above the speculative level”. A claim has facial plausibility when the Plaintiff pleads
“factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged”. See Virnich v Vorwald, 664 F.2d 206, quoting /gpal, 129 S.Ct. at
1949. Thus, a viable claim must allege sufficient facts upon which a plausible claim can be made

and not just conclusions.

 
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 3 of 9 PagelD #:176

When alleging fraud, this pleading requirement is heightened by virtue of Rule 9(b) of
the Federal Rules of Civil Procedure which requires a party to state, with particularity, the
circumstances constituting the fraud. In U.S. ex ref. Grenadyor v. Ukrainian Village Pharmacy,
Inc., 772 F.2d 1102 at 1106 (7 Cir., 2014), the Court stated, “The requirement of fraud pleading
with particularity includes pleading facts that make the allegation of fraud.” In Wigod v. Wells
Fargo Bank, N.A,, 673 F.3d 547 at 570 (7" Cir.,2012), the Court stated and likened “the
particularity requirement as calling for the first paragraph of any newspaper story: the who, what,
when, where and how”. Accordingly, the Plaintiff is required to identify the person making the
misrepresentation, the time, place, and the content of the misrepresentation, and the method by
which the misrepresentation was communicated to the Plaintiff. See Bankers Trust Co. v Old
Republic Ins. Co. 959 F.2d 677, 683 (7th.Cir., 1991).

The only allegation in Counts I and II that Plaintiff now suggests was a false statement is
one that it claims the Corporation made and not Halley or any other individual person. The
Plaintiff's Response asserts that it has alleged that the Corporation knowingly made false
statements of material facts because it “repeatedly promised and confirmed that Fly Armenia
LLC would be the carrier to perform the Charter Agreement.” Plaintiff does not allege that
Halley or any other any person made this or any false statement. The only claim of other false is
not alleged in its Complaint, but rather, in its Response by making the general claim that any
further communication from the Corporation after this statement “should be considered as false”.
The Complaint contains no factual basis to draw such a conclusion or make a reasonable

inference that any further communication from the Defendants “should be considered” false.
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 4 of 9 PagelD #:177

This single alleged statement fails to satisfy the requirement of particularity when making
a claim based on fraud as required by Rule 9(b). Counts I and II do not allege the necessary facts
of “who, what, when, where and how” the alleged fraudulent misrepresentation was made.

This allegation does not allege “who” made the statement but only generally attributes
the statement to the Corporation. This singular allegation does not state with any particularity
“when” this “promise” was made or “when” the promise was “confirmed” although it is alleged
that it was repeatedly done after September 8, 2020. This singular allegation does not state ‘how”
this communication was made by the Corporation or “why” this statement is false.

Instead, the Plaintiff now tries to base its claim of misrepresentation by making the claim
in its Response and attaching an email and a stream of texts it labels Exhibits 1 and 2 to its
Response. This email and text stream are not attached to the Complaint, their existence is not
mentioned in Plaintiff's Complaint and the Complaint makes no allegations concerning the email
or the text or how they are false. The text stream does not identify who the persons are in the
texts and no claim is made that any statement is false. Furthermore, even if the Court were to
consider this email or text, Defendants cannot even guess what Plaintiff is claiming was
misrepresented and is false in the Exhibits. It gives the Defendant’s no context whatsoever as to
what it claims is false or how they are false, let alone who is making the statements in the texts.
The only mention in the email concerning Fly Armenia is that Defendant gave the Plaintiff
permission to speak directly to the carrier, “our vendor”, for the purpose of coordinating
operations and that Plaintiff, instead, tried to go around the Defendant and negotiate a better deal
with its carrier, FlyArmenia. This Exhibit, alone, directly controverts Plaintiff's allegation that
the Defendant Corporation knowingly and falsely made the statement to the Plaintiff that

~FlyArmenia LLC would be the carrier to perform the Charter Agreement”---the statement upon
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 5 of 9 PagelD #:178

which both Counts I and II are premised. However, this being put aside, the Court must
determine if the Amended Complaint, as plead, states a basis upon which relief can be granted by
examining the allegations in the Complaint and not an email or a text stream attached to the
Response as Exhibits, both of which are outside the pleadings. Defendants submit that it would
be erroneous for the court to consider these Exhibits even though, if considered, they still do not
provide any plausible basis upon which a fraud claim could be made and, in fact, they controvert
the entirety of the claims it attempts to assert in both Counts I and IL.

Plaintiff next argues that the Defendant Halley should be held personally liable even
though the Complaint fails to allege any facts to support this contention. Rather, the only
allegation in its Complaint in an attempt to hold Halley personally liable is its conclusory
statement in paragraph 43 of both Counts I and II that he is “the principal responsible for the acts
of Flagship” and because he “maintains the legal right to control the activities of Flagship” he is
personally liable. The case law in the State of Illinois is clear that Halley, as a corporate officer,
cannot be personally liable unless he was actively involved in a scheme to defraud. See JOS
Capital v Phoenix Printing, Inc., 348 Mll.App.3d 366, 371 (4" Dist.,2004). No such allegations
are made in either Count I or II and only now, for the first time, in its Response claims that,

“upon information and belief” that all false statements to the Plaintiff “were provided under the
supervision of the President of Flagship, Defendant, Halley” and that he “also provided false
statements personally” without citing any reference to any such statements in its Complaint,
because it cannot---- there are no such statements alleged in the Complaint.

In order to skirt the legal deficiency of its claim that Halley is personally liable on the
basis claimed in paragraph 43, which was set forth in defendant’s motion to dismiss, the Plaintiff

now contends in its Response that he should be held personally liable because there was a”

 
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 6 of 9 PagelD #:179

scheme” to defraud and that Halley can be personally liable on the basis that he actively
participated in this scheme. Plaintiff further suggest that Halley can be held personally liable by
“niercing the corporate veil” of the Corporation because no corporate formalities are observed at
the Corporation. However, neither Counts I or II makes factual allegations that show that a
scheme to defraud existed or that Halley actively participated in such a scheme. It also fails in its
attempt to show that Defendant Halley can be held personally liable on its second theory that
Court could “pierce the corporate veil” based on the Corporation’s failure to observe corporate
formalities. Both suggestions are without merit and neither Count I or II allege any facts that
plausibly support these conclusions.

As to its suggestion that there is a factual basis for the Court basis for the Court to “pierce
the corporate veil” and thereby hold Halley personally liable it claims that the Corporation
changed its website by removing contact information for Halley and that this somehow serves as
a basis to show that “the corporate form is apparently a cover for Defendant’s fraudulent
scheme”. This is the only factual allegation that Plaintiff contends supports its theory of a
scheme or that the Court could pierce the corporate veil because the Corporation failed to
observe corporate formalities.

Even if the Corporation did change its website and removed Halley’s contact
information, it is incomprehensible how such an act could lead the Court to make a reasonable
inference that Halley was involved in a scheme or that the Corporation was not following
corporate formalities, and that this somehow shows that “the corporate form is apparently a
cover for Defendant’s fraudulent scheme.”

As previously stated, the Plaintiff has failed to allege any facts in its Complaint which

identifies the Defendant, Ed Halley, as having made any representations or misrepresentations.

 
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 7 of 9 PagelD #:180

The allegations in Plaintiff's Amended Complaint are replete with conclusions and do not rest on
any facts. In this case, not only does the Plaintiff fails to plead the “who, what, when and where”
of the alleged fraud and, as stated in Uni Quality, Inc. Infotronx, Inc., 974 F.2d 918, 923 (7th
Cir.1982) but, as to Halley and to any other person working for the Corporation, the Complaint
does “not even mention any misrepresentations, much less any specifics about those allegations”
where the Court of Appeals affirmed the dismissal of a fraud complaint. because of this fatal
deficiency.

As such, Counts I and II cannot survive dismissal as to either Defendant pursuant to Rule
12(b)(6) of the Federal Rules of Civil Procedure and based on the foregoing, Defendants submit
that Counts I and II of its Complaint fall woefully short on satisfying the pleading requirements
as stated above and should be dismissed pursuant to this Rule.

Il. THE ONLY PLAUSIBLE CLAIM THAT PLAINTIFF CAN STATE IS ITS
BREACH OF CONTRACT CLAIM UNDER COUNT III OF ITS COMPLAINT,

As stated above, Plaintiff hinges its theories in both Counts I and II upon the allegation
that the Defendant promised and confirmed that it would use FlyArmenia as its carrier to
perform the Charter Agreement. The conclusion that this “promise” was allegedly not kept by
the Defendant appears to be the primary statement on which Counts I and II are premised.
However, even if this Court presumes that this unfulfilled promise was made, it does not support
a claim based on a misrepresentation. An allegation of a misrepresentation about a failure to
perform a promise to do something in the future does not constitute a fraud. See Gold v. Vasileff,

160 IH. App.3d 125, 128, (1987), 513 N.E.2d 446, 112 Ill. Dec. 32 (1st Dist., 1987).

In addition, while generally under the law in Hlinois, a Plaintiff cannot recover on a tort

theory for purely economic losses, stemming from the defeated expectations of a commercial

 
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 8 of 9 PagelD #:181

bargain (See Anderson Electric, Inc v Ledbetter Erection Corp., 115 Il.2d 146 (1986), the
Illinois Supreme Court has carved out two exceptions relevant to the case at bar: (1) a claim
based on an intentional, false representation or (2) a claim where the damages sought are
proximately caused by a negligent misrepresentation but only if the latter type of claim involved
a defendant who was in the business of supplying information for the guidance of others in their
business transactions. See Moorman Manufacturing Co. v. National Tank Co., 91 Ill.2d 69,89
(1982. Examples of a persons in the business of supplying information for guidance of others in

their business transactions would include financial advisors, appraisers, and real estate brokers.

In this case, however, this element cannot be satisfied even if the statement involved was
an innocent but negligent misrepresentation of an existing fact. The Defendants are not in the
business of supplying information for the guidance of others. To the contrary, Defendant is in the
business of operating flights to enable its customers to ship cargo by air throughout the world
and is not in the business of supplying information for the guidance of others in their business
transactions. Information that is given that is merely incidental to the service or product does not
satisfy the element that aliows an actionable claim for negligent misrepresentation. See First
Midwest Bank, N.A. v Stewart Title Guaranty Co., 218 Ill.2d 326 (2006) 326, 334-335.

For these reasons, Plaintiff has failed to state a claim upon which a claim for relief can be
granted under either Counts I or II of its Amended Complaint and its only viable claim is set
forth in Count IH of its Complaint for an alleged breach of contract against the Corporation, but

not against the Defendant Edward Halley for the previously stated reasons.

 

 
Case: 1:20-cv-06802 Document #: 29 Filed: 02/06/21 Page 9 of 9 PagelD #:182

CONCLUSION

Based on the foregoing reasons, Defendants’ Motion to Dismiss both Counts I and II
should be granted as to both Defendants and the Defendant, Edward Halley, should be dismissed as

| a party Defendant to all Counts of the Plaintiff's Amended Complaint.

Respectfully submitted,

 

— 4A
Robert J. Zotti, Attorney (oy the Defendants

ROBERT J. ZOTTI

LAW FIRM OF ROBERT J. ZOTTI, P.C
1761 S. Naperville Rd., Ste. 101
Wheaton, IL 60189

(630)690-3700

zottz@aol.com

 
